DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 12 is objected to because of the following informalities:  
As to claim 12, line 7 recites “Receiving, from the” and should recite “receiving, from the”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 6-8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Pub. No. 2016031373 by Yajima (“Yajima”).

As to claim 1, Yajima discloses a display system (Yajima head mounted display device 100 and projector 200, Figures 1-3), comprising:
a display device (Yajima, projector 200, Figure 3) configured to display an object image on a display surface (Yajima, projector 200 projects an image on a screen SC which is an object to be projector and display the projected image. Figure 3, ¶ [0054]); and
a head-mounted display apparatus (Yajima head mounted display device 100, Figure 1) mounted on a head of a user and configured to display an object image so as to be visually recognizable together with an external scene (Yajima, controlling a head mounted display device 100 including an image display unit 20 which displays an image so as to be transmitted through an external scene… data of a display image displayed by a projector 200 is acquired, and at least a part of a display image is displayed by an image display part 20… Therefore, for example, when a part of the display image displayed by the projector 200 is blocked by the obstacle OB and cannot be visually recognized, a part of the display image can be displayed on the image display unit 20 and be visually recognized. Figures 3 and 6, ¶ [0070]), wherein
the display system refers to map data in which a position in a real space associated with the object image and a position of the display surface in the real space are recorded (Yajima, storage unit 120 may store image data to be displayed on the image display unit 20 of the head mounted display device 100, ¶ [0036]), and acquires the position in the real space associated with the object image and the position of the display surface in the real space (Yajima, controlling a head mounted display device 100 including an image display unit 20 which displays an image so as to be transmitted through an external scene… data of a display image displayed by a projector 200 is acquired, and at least a part of a display image is displayed by an image display part 20… Therefore, for example, when a part of the display image displayed by the projector 200 is blocked by the obstacle OB and cannot be visually recognized, a part of the display image can be displayed on the image display unit 20 and be visually recognized. Figures 3 and 6, ¶ [0070]), and
the display system displays the object image on any one of the display device and the head-mounted display apparatus, based on a position of the head-mounted display apparatus notified from the head-mounted display apparatus, the acquired position in the real space associated with the object image, and the acquired position of the display surface in the real space (Yajima, coordinate specifying unit specifies the projection plane coordinates of the image OI on the obstacle viewing from the view AU… the coordinate specifying unit 163 specifies, with respect to the display image data, the area where the display image data is to be completement by the coordinates of the interpolation target area NR relative to the display data when the object to be projected is on the screen SC. Figures 3 and 4 ¶ [0058]). Yajima teaches the method of figure 4 which determines the obstruction and 
As to claim 2, Yajima discloses the display system wherein
the display system includes an information processing device communicably coupled to the display device and the head-mounted display apparatus (Yajima, the external device OA is wireless connected to the communication unit 117, the control unit 140 acquires the content data from the communication unit 117 and performed control for displaying an image on the image display unit 20, Figure 2, ¶ [0039]),
the head-mounted display apparatus includes a position detection unit configured to detect a position of the head-mounted display apparatus, and transmits, as notification information, the position of the head-mounted display apparatus detected by the position detection unit to the information processing device (Yajima, The 9 axis sensor 66 is a motion sensor that detects acceleration, angular velocity, and geomagnetism. Since the 9 axis sensor 66 is provided on the image display unit 20, when the image display unit 20 is attached to the head of the user’s head, the user’s head movement is detected. Since the direction of the image display unit 20 is known from the detected movement of the head of the user, the control unit can estimate the direction of the line of sight of the user. ¶ [0049]),
the information processing device includes
a first storage unit configured to store the map data (Yajima, storage unit 120 may store image data to be displayed on the image display unit 20 of the head mounted display device 100, ¶ [0036]), and
a control unit (Yajima, control part 140, Figure 2) configured to transmit image data of the object image to the display device when a distance between the position of the head-mounted display apparatus notified by the notification information and the position in the real space associated with the object image is longer than a distance between the head-mounted display apparatus and the display surface (Yajima, coordinate specifying unit 163 specifies which region is to be complemented with respect to the display image data of the projector 200. ¶ [0045])(Yajima, coordinate specifying unit specifies the projection plane coordinates of the image OI on the obstacle viewing from the view AU… the coordinate specifying unit 163 specifies, with respect to the display image data, the area where the display image data is to be completement by the coordinates of the interpolation target area NR relative to the display data when the object to be projected is on the screen SC. Figures 3 and 4 ¶ [0058]), and
the display device displays, on the display surface, the object image based on the image data received from the information processing device (Yajima, projector 200 projects an image on a screen SC which is an object to be projector and display the projected image. Figure 3, ¶ [0054]).
As to claim 3, Yajima discloses the display system wherein
the control unit (Yajima, control part 140, Figure 2) transmits the image data of the object image to the head-mounted display apparatus when the distance between the position of the head-mounted display apparatus and the position in the real space associated with the object image is shorter than the distance between the head-mounted display apparatus and the display surface , and
the head-mounted display apparatus displays an image based on the image data of the object image received from the information processing device such that the external scene is visually recognizable (Yajima, controlling a head mounted display device 100 including an image display unit 20 which displays an image so as to be transmitted through an external scene… data of a display image displayed by a projector 200 is acquired, and at least a part of a display image is displayed by an image display part 20… Therefore, for example, when a part of the display image displayed by the projector 200 is blocked by the obstacle OB and cannot be visually recognized, a part of the display image can be displayed on the image display unit 20 and be visually recognized. Figures 3 and 6, ¶ [0070]).
As to claim 4, Yajima discloses the display system wherein
the head-mounted display apparatus includes a head orientation detection unit configured to detect an orientation of the head of the user and an angle of the head with respect to a vertical direction, and transmits, as the notification information, the orientation and the angle of the head detected by the head orientation detection unit to the information processing device (Yajima, The 9 axis sensor 66 is a motion sensor that detects acceleration, angular velocity, and geomagnetism. Since the 9 axis sensor 66 is provided on the image display unit 20, when the image display unit 20 is attached to the head of the user’s head, the user’s head movement is detected. Since the direction of the image display unit 20 is known from the detected movement of the head of the user, the control unit can estimate the direction of the line of sight of the user. ¶ [0049]), and
the control unit estimates a visual field range of the user, based on the orientation and the angle of the head notified by the notification information, detects, as a candidate, the object image being visually recognizable in the estimated visual field range and associated with the position in the real space, and selects whether to display the object image detected as the candidate on the display device or to display the object image on the head-mounted display apparatus (Yajima, coordinate specifying unit specifies the projection plane coordinates of the image OI on the obstacle viewing from the view AU… the coordinate specifying unit 163 specifies, with respect to the display image data, the area where the display image data is to be completement by the coordinates of the interpolation target area NR relative to the display data when the object to be projected is on the screen SC. Figures 3 and 4 ¶ [0058]) (Yajima, controlling a head mounted display device 100 including an image display unit 20 which displays an image so as to be transmitted through an external scene… data of a display image displayed by a projector 200 is acquired, and at least a part of a display image is displayed by an image display part 20… Therefore, for example, when a part of the display image displayed by the projector 200 is blocked .
As to claim 6, Yajima discloses the display system wherein
the control unit (Yajima, control part 140, Figure 2)
determines a position of the display surface on which the object image is displayed, based on the position of the head-mounted display apparatus and the position in the real space associated with the object image, when the distance between the position of the head-mounted display apparatus and the position in the real space associated with the object image is longer than the distance between the head-mounted display apparatus and the display surface (Yajima, coordinate specifying unit specifies the projection plane coordinates of the image OI on the obstacle viewing from the view AU… the coordinate specifying unit 163 specifies, with respect to the display image data, the area where the display image data is to be completement by the coordinates of the interpolation target area NR relative to the display data when the object to be projected is on the screen SC. Figures 3 and 4 ¶ [0058]), and
transmits positional information indicating the determined position of the display surface together with the image data of the object image to the display device (Yajima, controlling a head mounted display device 100 including an image display unit 20 which displays an image so as to be transmitted through an external scene… data of a display image displayed by a projector 200 is acquired, and at least a part of a display image is displayed by an image display part 20… Therefore, for .
As to claim 7, Yajima discloses the display system wherein
the control unit determines the position of the display surface on which the object image is displayed such that the position of the head-mounted display apparatus, the position in the real space associated with the object image, and the position of the display surface on which the object image is displayed are aligned on a straight line (Yajima, coordinate specifying unit specifies the projection plane coordinates of the image OI on the obstacle viewing from the view AU… the coordinate specifying unit 163 specifies, with respect to the display image data, the area where the display image data is to be completement by the coordinates of the interpolation target area NR relative to the display data when the object to be projected is on the screen SC. Figures 3 and 4 ¶ [0058]). As shown in figure 3 of Yajima, the displayed object is displayed in a straight line with the screen.
As to claim 8, Yajima discloses the display system wherein
the head-mounted display apparatus includes a first head-mounted display apparatus (Yajima head mounted display device 100, Figure 1) and a second head-mounted display apparatus (Yajima head mounted display device 100, Figure 1), As shown in figure 3 of Yajima, multiple users may view the screen SC from view AU each with a head mounted display device 100.
the control unit
determines a position of the display surface on which the object image is displayed, based on a position of the first head-mounted display apparatus, a position of the second head- mounted display apparatus, and the position in the real space associated with the object image, when a distance between the position of the first head-mounted display apparatus and the position in the real space associated with the object image is longer than a distance between the first head-mounted display apparatus and the display surface, and a distance between the position of the second head-mounted display apparatus and the position in the real space associated with the object image is longer than a distance between the second head-mounted display apparatus and the display surface (Yajima, coordinate specifying unit specifies the projection plane coordinates of the image OI on the obstacle viewing from the view AU… the coordinate specifying unit 163 specifies, with respect to the display image data, the area where the display image data is to be completement by the coordinates of the interpolation target area NR relative to the display data when the object to be projected is on the screen SC. Figures 3 and 4 ¶ [0058]), and
transmits positional information indicating the determined position of the display surface together with the image data of the object image to the display device (Yajima, controlling a head mounted display device 100 including an image display unit 20 which displays an image so as to be transmitted through an external scene… data of a display image displayed by a projector 200 is acquired, and at least a part of a display image is displayed by an image display part 20… Therefore, for example, when a part of the display image displayed by the projector 200 is blocked by .
As to claim 11, Yajima discloses an information processing device (Yajima head mounted display device 100, Figures 1 and 2) communicably coupled to a display device (Yajima, projector 200, Figure 3) configured to display an object image on a display surface (Yajima, projector 200 projects an image on a screen SC which is an object to be projector and display the projected image. Figure 3, ¶ [0054]), and a head-mounted display apparatus mounted on a head of a user and configured to display an object image so as to be visually recognizable together with an external scene (Yajima, controlling a head mounted display device 100 including an image display unit 20 which displays an image so as to be transmitted through an external scene… data of a display image displayed by a projector 200 is acquired, and at least a part of a display image is displayed by an image display part 20… Therefore, for example, when a part of the display image displayed by the projector 200 is blocked by the obstacle OB and cannot be visually recognized, a part of the display image can be displayed on the image display unit 20 and be visually recognized. Figures 3 and 6, ¶ [0070]), the information processing device comprising:
a first storage unit configured to store map data in which a position in a real space associated with the object image and a position of the display surface in the real space are recorded (Yajima, storage unit 120 may store image data to be displayed on the image display unit 20 of the head mounted display device 100, ¶ [0036]) (Yajima, controlling a head mounted display device 100 including an image ; and
a control unit (Yajima, control part 140, Figure 2) configured to display the object image on any one of the display device and the head-mounted display apparatus, based on a position of the head-mounted display apparatus notified from the head-mounted display apparatus, the position in the real space associated with the object image, and the position of the display surface in the real space (Yajima, coordinate specifying unit specifies the projection plane coordinates of the image OI on the obstacle viewing from the view AU… the coordinate specifying unit 163 specifies, with respect to the display image data, the area where the display image data is to be completement by the coordinates of the interpolation target area NR relative to the display data when the object to be projected is on the screen SC. Figures 3 and 4 ¶ [0058]). Yajima teaches the method of figure 4 which determines the obstruction and provides the appropriate image data to the head mounted display to correct the image based on the user coordinates.
As to claim 12, Yajima discloses a display control method of a display system (Yajima head mounted display device 100 and projector 200, Figures 1-3) including a display device (Yajima, projector 200, Figure 3) configured to display an object image on a display surface (Yajima, projector 200 projects an image on a screen SC which is an object to be projector and display the projected image. Figure 3, ¶ [0054]), and a head-mounted display apparatus (Yajima head mounted display device 100, Figures 1 and 2) mounted on a head of a user and configured to display an object image so as to be visually recognizable together with an external scene (Yajima, controlling a head mounted display device 100 including an image display unit 20 which displays an image so as to be transmitted through an external scene… data of a display image displayed by a projector 200 is acquired, and at least a part of a display image is displayed by an image display part 20… Therefore, for example, when a part of the display image displayed by the projector 200 is blocked by the obstacle OB and cannot be visually recognized, a part of the display image can be displayed on the image display unit 20 and be visually recognized. Figures 3 and 6, ¶ [0070]), the display control method of a display system comprising:
Receiving, from the head-mounted display apparatus, notification information that notifies a position of the head-mounted display apparatus (Yajima, coordinate specifying unit specifies the projection plane coordinates of the image OI on the obstacle viewing from the view AU… the coordinate specifying unit 163 specifies, with respect to the display image data, the area where the display image data is to be completement by the coordinates of the interpolation target area NR relative to the display data when the object to be projected is on the screen SC. Figures 3 and 4 ¶ [0058]);
referring to map data in which a position in a real space associated with the object image and a position of the display surface in the real space are recorded, and acquiring the position in the real space associated with the object image and the position of the display surface in the real space (Yajima, storage unit 120 may store image data to be displayed on the image display unit 20 of the head mounted display device 100, ¶ [0036]) (Yajima, controlling a head mounted display device 100 including an image display unit 20 which displays an image so as to be transmitted through an external scene… data of a display image displayed by a projector 200 is acquired, and at least a part of a display image is displayed by an image display part 20… Therefore, for example, when a part of the display image displayed by the projector 200 is blocked by the obstacle OB and cannot be visually recognized, a part of the display image can be displayed on the image display unit 20 and be visually recognized. Figures 3 and 6, ¶ [0070]); and
displaying the object image on any one of the display device and the head-mounted display apparatus, based on the position of the head-mounted display apparatus, the acquired position in the real space associated with the object image, and the acquired position of the display surface in the real space (Yajima, coordinate specifying unit specifies the projection plane coordinates of the image OI on the obstacle viewing from the view AU… the coordinate specifying unit 163 specifies, with respect to the display image data, the area where the display image data is to be completement by the coordinates of the interpolation target area NR relative to the display data when the object to be projected is on the screen SC. Figures 3 and 4 ¶ [0058]). Yajima teaches the method of figure 4 which determines the obstruction and provides the appropriate image data to the head mounted display to correct the image based on the user coordinates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Pub. No. 2016031373 by Yajima (“Yajima”) in view of U.S. Pub. No. 2016/0004335 by Hosenpud (“Hosenpud”).

As to claim 10, Yajima teaches an input information acquisition unit 110 which receives user input (Yajima, Figures 1 and 2, ¶ [0035]). 
Yajima does not expressly disclose the display system wherein
the head-mounted display apparatus includes a reception unit configured to receive an operation of the user, and transmits, when the reception unit receives an operation of changing the position in the real space associated with the object image and an operation of specifying a moving amount and a moving direction of the position in the real space, information indicating the moving amount and the moving direction received to the information processing device, and
the control unit changes the position in the real space associated with the object image, based on the information indicating the moving amount and the moving direction received from the head-mounted display apparatus.
Hosenpud teaches a three dimensional display system wherein the head-mounted display apparatus includes a reception unit configured to receive an operation of the user, and transmits, when the reception unit receives an operation of changing the position in the real space associated with the object image and an operation of specifying a moving amount and a moving direction of the position in the real space, information indicating the moving amount and the moving direction received to the information processing device (Hosenpud, a rotation operation is performed in response to movement of the 3D cursor parallel to the display (screen) at a rate specified by the distance of the cursor from the display (screen). More specifically, in FIGS. 6A and 6B, the cursor the cursor is at a distance H1, as shown, and in FIG. 6B, the cursor has been moved (horizontally, to the right) a distance M, resulting in a 45 degree rotation around the vertical axis. Now, in FIG. 6C, the cursor is at a distance H2, with H2 greater than H1, and the resulting rotation of the object (head) based on the same movement M is 90 degrees. Figures 6A-6C, ¶ [0116]), and
the control unit changes the position in the real space associated with the object image, based on the information indicating the moving amount and the moving direction received from the head-mounted display apparatus (Hosenpud, a rotation operation is performed in response to movement of the 3D cursor parallel to the display (screen) at a rate specified by the distance of the cursor from the display .
Hosenpud teaches the display utilizing glasses 140 to produce the images with a user input device 130 to manipulate the image (Hosenpud, Figure 1).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yajima’s input device to include Hosenpud’s user input device because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Hosenpud’s user input device permits additional control of the display image.  This known benefit in Hosenpud is applicable to Yajima’s input device as they both share characteristics and capabilities, namely, they are directed to head mounted display systems.  Therefore, it would have been recognized that modifying Yajima’s input device to include Hosenpud’s user input device would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Hosenpud’s user input device in head mounted display systems and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Yajima, as modified by Hosenpud, teaches the user input controlling the displayed object to change the position of the object.


Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5, Yajima does not expressly teach the display system wherein
the head-mounted display apparatus
includes a second storage unit configured to store identification information identifying the head-mounted display apparatus, and
transmits, as the notification information, the position of the head-mounted display apparatus detected by the position detection unit and the identification information of the head-mounted display apparatus to the information processing device,
the first storage unit stores identification information identifying the object image and the identification information identifying the head-mounted display apparatus in association with each other, and
the control unit transmits the image data of the object image to the head-mounted display apparatus when the distance between the position of the head-mounted display apparatus and the position in the real space associated with the object image is shorter than the distance between the head-mounted display apparatus and the display surface, and the identification information of the object image is associated with the identification information of the head-mounted display apparatus.
	Yajima teaches a storage unit (Yajima, storage unit 120 may store image data to be displayed on the image display unit 20 of the head mounted display device 100, ¶ [0036]). Yajima does not teach the storage units with identification information as claimed.
	In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to claim 9, Yajima does not expressly disclose the display system wherein
the control unit
selects a first display position of the object image on the display surface so that the first display position is located on a straight line connecting the position of the first head-mounted display apparatus and the position in the real space associated with the object image,
selects a second display position of the object image on the display surface so that the second display position is located on a straight line connecting the position of the second head-mounted display apparatus and the position in the real space associated with the object image,
determines a position of the display surface on which the object image is displayed between the first display position and the second display position, and
transmits positional information indicating the determined position of the display surface together with the image data of the object image to the display device.
	Yajima does not teach the first and second head-mounted displays which are used to select a display position creating a straight line with the object as claimed.
	In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2017/0168767 by Guo et al. teaches a head mounted display which shares views of another head mounted display when the sight path is blocked.

U.S. Pub. No. 2017/0151034 by Oda et al. teaches a display system with a plurality of head mounted displays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691